DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25, 27, and 28 each recite the limitation “the one or more resistors."  There is insufficient antecedent basis for this limitation in the claim.  It appears that applicant is attempting to make reference to the one or more restrictors introduced in Claim 19. 
For the purpose of examination, the one or more resistors in Claims 25, 27, and 28 have been interpreted as the same elements as the “one or more restrictors” in Claim 19. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gelfand (US 2006/0064059) in view of Pranevicius (US 2010/0318114).
With respect to Claims 19 and 33, Gelfand teaches a method for treating heart failure in a patient (paragraph [0014]), the method comprising:
Advancing a catheter apparatus 100 comprising one or more restrictors 106 through a vein (Figure 2) into the superior vena cava (SVC) of a patient (Gelfand shows the IVC as a primary embodiment, but teaches that the catheter can also be inserted through the SVC; see paragraph [0029]); and 
operating the catheter apparatus to regulate venous blood return through the SVC (QUOTE), wherein operating at least comprises activating the one or more restrictors 106 within the SVC to at least partially occlude flow through the SVC while maintaining intravascular pressure.  See Figures 1-4 and paragraphs [0018-0019], [0025-0032], [0035] and [0047-0051]).
Gelfand teaches the method as claimed, wherein the catheter may be advanced such that the restrictor 106 is positioned in the SVC (paragraph [0029].  Gelfand, however, does not explicitly state that the catheter is inserted into and advanced through the subclavian vein or jugular vein. 
However, In the embodiment shown in Figure 2, Gelfand teaches that the catheter is inserted across a wall of the femoral vein, which is proximal the IVC, and extended distally to IVC.  When inserted into the SVC, it follows naturally that the catheter would be inserted via a vein that is proximal the SVC, specifically the subclavian or jugular vein.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to insert the catheter through a wall in a vein that is proximal the SVC, such as the subclavian vein or jugular vein, and advance the catheter therethrough into the SVC, in order to allow the catheter to extend from the SVC and into the aorta as suggested by Gelfand.  
In the alternative, Pranevicius teaches a catheter for modulating blood flow in the SVC, the catheter comprising an inflation lumen and a balloon 32 that is positioned in the SVC for controlling blood flow in response to a sensed pressure ([0025-0032], [0035], and [0038], especially [0035]).  Specifically, the catheter is inserted into the SVC by creating an incision in the subclavian or jugular vein and advancing the catheter until the balloon is disposed in the SVC [0025-0026].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Gelfand’s treatment method such that the catheter is inserted into the SVC via the subclavian or jugular vein, as suggested by Pranevicius, in order to provide a well-known, alternate method of inserting a balloon catheter into the SVC.

	With respect to Claim 21, Gelfand teaches that the catheter apparatus 100 comprises one or more pressure sensors (306, 307).  See Figure 3 and paragraph [0051]. 
	With respect to Claim 22, Gelfand teaches that the catheter apparatus 100 is operably coupled to a control module 201 (Figure 3; paragraphs [0035] and [0048-0051]). 
	With respect to Claims 23 and 24, Gelfand teaches that the one or more restrictors 106 comprise one or more balloons (Figures 1-3; paragraphs [0028-0031]).  The balloons are inflatable, and therefore are compliant or semi-compliant. 
	
With respect to Claim 25, Gelfand teaches that activating the one or more restrictors 106 creates a pressure gradient across the resistor 106 (paragraphs [0019] and [0051]).  Specifically, the more the balloon is inflated, the larger it becomes in diameter and the less blood can flow through the vessel, and the more the blood pressure increases upstream of the balloon and downstream of the balloon.  Conversely, the less the vessel is occluded, the more blood can flow through the vessel, and the less there is a pressure gradient or differential from upstream of the balloon to downstream of the balloon. Accordingly, activating the restrictor 106 creates a pressure drop in a vein (paragraphs [0018-0019] and [0029]).   
	With respect to Claims 26-28, Gelfand teaches that the catheter apparatus 100 comprises a plurality of pressure sensors (306, 307; Figure 3; paragraph [0051]).  Specifically, least one pressure sensor 306 is proximal of the restrictor 106, and at least one pressure sensor 307 is positioned distal of the restrictor 106, such that both sensors 306 and 307 are spaced apart from the restrictor 106 (Figure 3; paragraphs [0047-0051]).
With respect to Claims 29, Gelfand teaches that activating the one or more restrictors 106 creates a pressure gradient across the resistor 106, thereby causing a pressure drop in at least one vein (paragraphs [0018-0019] and [0051]).  Specifically, the more the balloon is inflated, the larger it becomes in diameter and the less blood can flow through the vessel, and the more the blood pressure increases upstream of the balloon and downstream of the balloon.  Conversely, the less the vessel is occluded, the more blood can flow through the vessel, and the less there is a pressure gradient or differential from upstream of the balloon to downstream of the balloon.  Accordingly, activating the restrictor 106 creates a pressure drop in a vein (paragraphs [0018-0019] and [0029]).  
With respect to Claims 30 and 31, Gelfand teaches that the pressure sensors (306, 307) are configured to measure the pressure drop in the vein by measuring pressure distal of and proximal of the distal restrictor.  See [0018-0019], [0051-0052], and [0056].

With respect to Claim 32, Gelfand and Pranevicius teach the method of Claim 19 and 26, and Gelfand teaches a plurality of pressure sensors (306, 307) along the length of the catheter (Figure 3; paragraphs [0051]). Gelfand and Pranevicius, however, do not specifically teach that the catheter comprises an opening configured to facilitate pressure monitoring.  However, the examiner takes official notice that it is well-known in the art to provide openings on the body of a catheter at the position of a sensor to facilitate pressure monitoring.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the catheter of Gelfand to have one or more openings for facilitating pressure monitoring, in order to provide a well-known means for enabling a pressure sensor to sense fluid pressure within a body lumen. 

Claims 19-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Pranevicius (US 2010/0318114) in view of Lee (US 2009/0131785).
With respect to Claim 19, Pranevicius teaches a method for treating a patient (Figures 1-3), the method comprising:
advancing a catheter apparatus 12 comprising one or more restrictors 32 into a superior vena cava of a patient through a subclavian or jugular vein (“SVC”; Figures 1 and 3; paragraph [0025]); and 
operating the catheter apparatus to regulate venous blood return through the superior vena cava ([0026], Figures 1 and 3), wherein operating at least comprises deploying the one or more restrictors 32 within the SVC to at least partially occlude flow through the SVC while maintaining an intravascular pressure within the patient paragraphs [0025-0032], [0035], and [0038], especially [0035]).  See Figures 1-3 and paragraphs [0025-0032], [0035], and [0038].
	Pranevicius teaches the method substantially as claimed, wherein the balloon(s) may be occluded at different levels by varying the degree of constriction of the balloon(s) (paragraphs [0026-0031] and [0035]), and wherein at least one balloon may be placed in the IVC (Figure 3).   Pranevicius, however, does not explicitly teach that the catheter system is used to treat heart disease. 
	Lee teaches a variable occlusion balloon catheter for the treatment of heart failure, wherein pressure within the heart is controlled by controlling the rate of venous return to the heart [0002].  Specifically, Lee uses a balloon catheter to at least partially obstruct a return vessel (in this case, the IVC), wherein the catheter further comprises a pressure sensor and a controller that is configured to selectively control the degree of vessel restriction by the balloon to maintain the desired pressure (paragraphs [0002], [0016], [0026], [0031], and [0039]).  In other words, both Pranevicius and Lee teach the method of controlling intravascular pressure by using a balloon catheter to control the degree of restriction within a venous return vessel, specifically the vena cava. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the pressure regulation and treatment method of Pranevicius to be used to treat heart failure, as suggested by Lee, in order to treat heart failure by creating a specified pressure of blood returning to the heart.  

	With respect to Claim 20, Pranevicius teaches that the one or more restrictors fully restrict flow through the vena cava (“SVC” in Figures 1 and 3).  Specifically, Pranevicius teaches that the balloon 32 is expanded to occlude blood flow in the SVC at least partially (paragraphs [0026] and [0035] and Figures 1 and 3), which includes full occlusion.
With respect to Claims 21 and 26, Pranevicius teaches that the catheter further comprises one or more pressure sensors, wherein the restrictors 32 are adjusted based on feedback from the one or more pressure sensors.  See Figures 1-3 and paragraph [0026].
	With respect to Claims 22, 25, and 27-31, Pranevicius teaches that the catheter apparatus 12 is operably coupled to a control module 22, wherein the control module receives feedback from one or more sensors of the catheter apparatus and controls the one or more restrictors based on the feedback from the one or more sensors, thereby controlling the pressure gradient across the restrictor. The sensors are disposed on either side of and spaced apart from the restrictor, thereby enabling the pressure gradient to be determined. See (paragraphs [0026], [0030-0032], [0035], and [0038]; Figures 1-3).
With respect to Claims 23 and 24, Pranevicius teaches that the one or more restrictors 32 are compliant or semi-compliant inflatable balloons.  See Figures 1-3 and paragraphs [0026], [0029], and [0031].
With respect to Claim 33, Pranevicius teaches that the catheter extends across a vein wall proximal of the SVC (see Figure 1; paragraph [0025]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-34 of copending Application No. 16/545,428. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a method for treating heart failure by operating a balloon catheter in the superior vena cava to at least partially occlude flow based on a sensed pressure.  Although Claim 19 of the instant application does not specifically require that the catheter is inserted through a subclavian or jugular vein or that the catheter occludes the SVC while maintaining intravascular pressure, these limitations presented in dependent claims 21 and 24 of the ‘428 application. 
This is a provisional nonstatutory double patenting rejection.

Claims 19-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,639,460. Although the claims at issue are not identical, they are not patentably distinct from each other because claim sets require treating heart failure by advancing a catheter having one or more restrictions into the superior vena cava and controlling the restrictors based on a measured intravascular pressure.

Claims 19-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,653,871. Although the claims at issue are not identical, they are not patentably distinct from each other because claim sets require treating heart failure by advancing a catheter having one or more restrictions into the superior vena cava and controlling the restrictors based on a measured intravascular pressure.

Claims 19-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,926,069. Although the claims at issue are not identical, they are not patentably distinct from each other because claim sets require treating heart failure by advancing a catheter having one or more restrictions into the superior vena cava and controlling the restrictors based on a measured intravascular pressure.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaiser (US 9,878,080) teaches a catheter apparatus for treating heart failure, the catheter apparatus comprising an inflatable balloon configured for insertion into the SVC or IVC. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781